


Exhibit 10.56

 

THIRD AMENDMENT TO THE OPERATOR’S CONTRACT

 

THIS THIRD AMENDMENT TO THE OPERATOR’S CONTRACT (the “Amendment”) is made this
30 day of Oct., 2007, by and between ISLE OF CAPRI BETTENDORF, L.C., an Iowa
limited liability company (hereinafter referred to as the “Operator”) and SCOTT
COUNTY REGIONAL AUTHORITY, an Iowa not-for-profit corporation (“SCRA”).

 

WHEREAS, Operator and SCRA have entered into an Operator’s Contract dated
August 11, 1994 as amended (the “Operator’s Contract”); and

 

WHEREAS, the Bettendorf Conference/Event Center support Agreement, dated
June 30, 2004 is now null and void and that Agreement was the subject of the
Second Amendment to the Operator’s Contract dated June 30, 2004.

 

WHEREAS, the parties desire to amend the Operator’s Contract to reflect the new
agreement between the SCRA and the City of Bettendorf.

 

NOW, THEREFORE, it is agreed as follows:

 

1.                                      Paragraph 4 of the Operator’s Contract
is hereby amended to read in its entirety as follows:

 

“4.                                This contract shall run until the conclusion
of SCRA’s obligations under the Agreement between the City of Bettendorf and
SCRA dated October 30, 2007, attached as Exhibit A. It is agreed that this
contract shall terminate on the expiration of the license year following such
conclusion of SCRA’s obligations, provided, however, that so long as Operator
has substantially complied with the IRGC rules, (and the SCRA’s gaming license
is renewed), Operator is hereby granted the right to renew this Contract for
succeeding one year periods, the last of which shall terminate on the last date
for licensed gaming as approved by Scott County voters pursuant to Chapter 99F
of the Iowa Code. Operator agrees to guarantee SCRA’s payment obligations as set
forth on Exhibit “A”.”

 

2.                                      In all other respects the parties hereto
ratify and confirm the Operator’s Contract.

 

3.                                      This Amendment is expressly subject to
approval by the Iowa Racing and Gaming Commission and will be effective on
November 1, 2007. Operator further agrees to pay all legal and accounting
expenses of SCRA related to the negotiation, preparation and approval of the
Amendment.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized representatives as of the day and year first
above written.

 

 

 

SCOTT COUNTY REGIONAL AUTHORITY

 

 

 

By

/s/ [ILLEGIBLE]

 

 

Its President

 

 

 

 

 

By

/s/ [ILLEGIBLE]

 

 

Its Secretary

 

 

 

 

 

ISLE OF CAPRI BETTENDORF, L.C.

 

 

 

 

 

By

/s/ Bernard Goldstein

 

 

Title: Manager

 

2

--------------------------------------------------------------------------------


 

STATE OF IOWA

 )

 

 ) ss:

COUNTY OF SCOTT

 )

 

This instrument was acknowledged before me on 30 day of Oct., 2007 by James A.
Mezvinsky, President and John DeDoncker, Secretary of Scott County Regional
Authority.

 

[g108023ky05i001.jpg]

/s/ David A. Millage

Notary Public in and for said County and State

 

STATE OF FLORIDA

 )

 

 ) ss:

COUNTY OF PALM BEACH

 )

 

This instrument was acknowledged before me on 5th day of November, 2007 by
BERNARD GOLDSTEIN, Manger of Isle of Capri Bettendorf, L.C.

 

 

/s/ Rose L. Mayer

 

Notary Public in and for said County and State

 

[g108023ky05i002.jpg]

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

AGREEMENT

 

This Agreement is entered into this 30 day of Oct., 2007, by and between the
City of Bettendorf, a municipal corporation of the State of Iowa (“City”) and
Scott County Regional Authority, an Iowa not-for-profit corporation (“SCRA”).

 

WHEREAS the City and SCRA previously entered into a Bettendorf Conference/Events
Center Support Agreement (“Project”) dated June 30, 2004.

 

WHEREAS such Agreement provided that SCRA would fund a portion of the Project
out of gaming revenues which would exceed a certain amount, and

 

WHEREAS it now appears that those excess gaming revenues will not materialize,
and

 

WHEREAS without SCRA assistance, funding would be insufficient to complete the
Project as originally conceived, and

 

WHEREAS the SCRA desires to assist the City in the construction of the Project
and has determined that such assistance fulfills a civic purpose and reduces the
burden on the City for the construction of this public improvement, and

 

WHEREAS SCRA believes that the Project will benefit the residents of the City of
Bettendorf by providing increased entertainment options, increased tourism and
increased employment opportunities so the project should be supported.

 

THEREFORE IT IS AGREED:

 

1.                                  That the parties agree that because of the
lack of increased gaming revenues, the funding for the project has a shortfall
of $10,000,000.00 (Ten Million Dollars and no/100).

 

2.                                  That the City and the Isle of Capri
Bettendorf, L.C. (“Isle”), have agreed to fund two-thirds (2/3) of the
shortfall.

 

3.                                  That SCRA shall fund the remaining one-third
(1/3) of the shortfall subject to the following conditions:

 

A.                                    Payments shall be made over a ten-year
period with equal semi-annual payments of $166,667.00 ($333,334.00 per year)
provided, however, that the payments received by the SCRA from the Isle exceed
$3,000,000.00 in the preceding 12-month period from the time the payment is due.
In the event the payments received by SCRA are less than $3,000,000.00, then the
payment made by the SCRA shall

 

1

--------------------------------------------------------------------------------


 

be reduced by the amount of such shortfall.

 

B.                                    The maximum amount SCRA will fund is
$3,333,333.00.

 

C.                                    In the event the interest rate cost of the
bonds are less than projected, or via the bond structure, the shortfall is less
than $10,000,000.00, then the amount to be paid by SCRA shall be reduced by
one-third (1/3) of the reduced shortfall. For example, if the shortfall is
ultimately determined to be $9,000,000.00, then the SCRA commitment shall be
reduced to $3,000,000.00 and the semi-annual payments shall be reduced
accordingly.

 

4.                                            The City shall notify SCRA at the
time the bonds are issued of the actual shortfall in funding and the SCRA
commitment shall be finally established at that point.

 

5.                                            The payments to the City under
this Agreement shall be made semi-annually on June 1 and December 1 of each year
during the term of this Agreement, beginning on June 1, 2008.

 

6.                                            Termination.  If any of the
foregoing conditions precedent does not occur within twelve (12) months of the
date of this Agreement, either party may terminate this Agreement upon written
notice to the other party.

 

7.                                           
Noncompliance/Mediation/Arbitration.  In the event of any breach of any
covenant, agreement, restriction or regulation contained in this Agreement,
dispute shall be first mediated and then (if necessary) arbitrated. Only after a
good faith effort to mediate such dispute has failed shall the matter proceed to
arbitration. On the written notice of either party to the other of a breach of
this Agreement, each party shall designate their representatives and shall meet
within three (3) days after receipt of the notice. The parties themselves shall
then attempt to resolve the dispute within fourteen (14) days of the meeting.
Should the parties be unable to agree upon a resolution of the dispute, the
parties agree that Federal Mediation and Conciliation Service shall be appointed
as mediator/arbitrator, whose decision(s) shall be final, and judgment may be
made and entered in any court in accordance therewith (except that either party
may petition a court of competent jurisdiction for review of errors of law).
Either party may notify the mediator/arbitrator and so commence the
mediation/arbitration process. The mediator/arbitrator shall meet with the
parties to hear the dispute within ten (10) days of such notification and shall
attempt to resolve the dispute or issue his arbitration decision within fourteen
(14) days of the first meeting. Each party shall abide by the decision of the
mediator/arbitrator and shall pay the amounts, costs and expenses as awarded by
the mediator/arbitrator with the mediator/arbitrator fee to be borne equally by
both parties. The parties further agree that the non-breaching party may
institute separate legal proceedings to enjoin the threatened or attempted
violation of any covenant, agreement, restriction or regulation contained
herein. The parties agree that specific

 

2

--------------------------------------------------------------------------------


 

performance may accordingly be a remedy for and ordered by any court.

 

8.                                  Additional Agreements.  From time to time
hereafter without further consideration, the parties agree to execute and
deliver, or cause to be executed and delivered, such further agreements and
instruments, and shall take such other actions, as any party may reasonably
request in order to more effectively memorialize, confirm and effectuate the
intentions, undertakings and obligations contemplated by this Agreement.

 

9.                                  Counterparts.  This Agreement may be
executed in any number of counterparts with the same effect as if the parties
hereto had signed the same document. All such counterparts shall constitute one
instrument.

 

 

 

SCOTT COUNTY REGIONAL AUTHORITY

 

 

 

By

/s/ [ILLEGIBLE]

 

 

Its President

 

 

 

 

 

By

/s/ [ILLEGIBLE]

 

 

Its Secretary

 

 

 

 

 

THE CITY OF BETTENDORF

 

 

 

By

/s/ Michael J. Freemire, Mayor

 

 

Michael J. Freemire, Mayor

 

 

City of Bettendorf

 

3

--------------------------------------------------------------------------------


 

STATE OF IOWA

)

 

) ss:

COUNTY OF SCOTT

)

 

This instrument was acknowledged before me on 30 day of Oct., 2007 by James A.
Mezvinsky, President and John DeDoncker, Secretary of Scott County Regional
Authority.

 

[g108023ky07i001.jpg]

/s/ David A. Millage

Notary Public in and for said County and State

 

STATE OF IOWA

)

 

) ss:

COUNTY OF SCOTT

)

 

This instrument was acknowledged before me on 30 day of Oct., 2007 by Michael J.
Freemire, Mayor of The City of Bettendorf, Scott County, Iowa.

 

[g108023ky07i002.jpg]

/s/ David A. Millage

Notary Public in and for said County and State

 

--------------------------------------------------------------------------------
